On Application por Rehearing.
The learned counsel for defendants advances the startling proposition that there exist two kinds of corporations, under the law of Louisiana, viz: corporations authorized by law and corporations unauthorized by laxo-, arguing therefrom that th e Workingmen’s Accommodation Bank,” though decided not to be a legal corporation, was nevertheless a corporation of some other kind (an illegal one, we suppose), and, as such, can alone stand in judgment against his clients. With due respect, the proposition has not the slightest foundation. It is utterly inconsistet with the definition of the nature and qualities of a corporatoin as given in Articles 427, 432, 433, 436, 437, etc., of the code, amongst which we may mention that it is an intellectual being, considered for some purposes, as a natural person; that it must be authorized by the legislature or established according to law; that it must have a name, and in that name xnust sue and be sued and do all legal acts; that its members can neither sue nor be sued, etc.
These are essential qualities of a corporation, without which it cannot exists. The loose language of Art. 446 cannot be construed as recognizing the existence, as corporations, of associations of individuals who have attempted or pretended to form a corporation, but, by reason of want of legal authority or non-compliance with legal requirements, have failed to do so. Although the article refers to such *489associations by the name which they have themselves assumed, such description was not intended to recognize them as corporations in any sense.
In using the phrase “ corporation unauthorized by law,” Article 146 only uses like license of speech with that employed by judges and text-writers in speaking of “unconstitutional laws”, well knowing that a law unconstitutional is no law at all, and a corporation unauthorized by law is not a corporation. -
Such associations have always been treated by this Court as unincorporated, or as having “ no corporate existence.” Soller vs. Mouton, 3 Ann. 541; Vredenburgh vs. Behan, 33 Ann. 638; African Church vs. New Orleans, 15 Ann. 443.
In the last case the court said: “We are not to be understood as denying the members of this pret ended corporation, considered as individuáis, the right of property in what they have acquired in a social name.”
II.
The objection that the associates in this pretended corporation are estopped to deny .its corporate existence, if well founded otherwise, does not lie in the mouth of these defendants who have themselves denied the corporate character and provoked a judicial determination sustaining their denial.
III.
We have not passed upon the sufficiency of the title established by plaintiffs to all or any part of the interests of the original members of the Accommodation Bank, all members connected with which are included in the remauding.
IY.
As to the necessity of joining in this action all the members of the association or their transferees, that question has not been presented to, or passed upon by us. There was no exception of non-joinder in the court below. We intimate no opinion as to its necessity, either on general principles or under the particular circumstances of this case. If, however, defendants have incurred the peril of a multiplicity of suits, it is the result of their own proceedings.
Rehearing refused.